95 F.3d 1146
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appelleev.Jorge BAEZ-ORTEGA, a/k/a Jose Reynoso, a/k/a Juan CarlosRamos, Defendant, Appellant.
No. 96-1492.
United States Court of Appeals, First Circuit.
Sept. 12, 1996.

Benicio Sanchez Rivera, Federal Public Defender for the District of Puerto Rico, and Gustavo A. Gelpi, Assistant Federal Public Defendant, on brief for appellant.
Guillermo Gil, United States Attorney, and Joseph J. Frattallone, Assistant United States Attorney, on brief for appellee.
D.Puerto Rico
AFFIRMED.
Before TORRUELLA, Chief Judge, CYR and STAHL, Circuit Judges.
PER CURIAM.


1
The defendant-appellant, Jorge Baez-Ortega, appeals his conviction for illegal entry of a deported alien under 8 U.S.C. § 1326(b)(2).  He claims that he did not validly waive his right to appeal the underlying deportation order.  After carefully reviewing the parties' briefs and the entire record, and for substantially the reasons set forth in the district court opinion,  see United States v. Baez-Ortega, 906 F.Supp. 740 (D.P.R.1995), we affirm.


2
Affirmed. See Loc.  R. 27.1.